Dismissed and Memorandum Opinion filed August 14, 2003








Dismissed and Memorandum Opinion filed August 14,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00726-CR
NO.
14-03-00727-CR
____________
 
TITO C.  BALDERAS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No.
 950,613 & 950,614
 

 
M
E M O R A N D U M   O P I N I O N
On June 3, 2003, appellant entered guilty pleas to the
offenses of burglary of a habitation and felony escape.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant to six
years= confinement in the Texas Department
of Criminal Justice B Institutional Division for each offense.  Appellant filed a pro se notice of appeal in
each case.  Because appellant has no
right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that each is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 14, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish.CTex. R.
App. P. 47.2(b).